Citation Nr: 0408950	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Propriety of the reduction of Section 306 pension 
benefits.

2.  Whether new and material evidence has been presented 
sufficient to reopen the previously denied claim for 
entitlement to service connection for bronchitis.

3.  Whether new and material evidence has been presented 
sufficient to reopen the previously denied claim for 
entitlement to service connection for sinusitis.

4.  Whether new and material evidence has been presented 
sufficient to reopen the previously denied claim for a left 
shoulder disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for a disorder 
manifested by headaches.

7.  Entitlement to compensation for additional disability 
resulting from cataract surgery of the left eye as a result 
of multiple surgeries at VA facilities beginning in 1976, 
under the provisions of 38 U.S.C.A. § 1151.

8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision declining to 
reopen the previously denied claims for service connection 
for bronchitis and sinusitis, and denying service connection 
for a disorder manifested by headaches; compensation for 
additional disability resulting from cataract surgery of the 
left eye as a result of multiple surgeries at VA facilities 
beginning in 1976, under the provisions of 38 U.S.C.A. 
§ 1151; an October 1999 rating decision denying entitlement 
to TDIU; a December 1999 notification of a reduction in 
pension due to the removal of his wife as a dependent; and an 
August 2002 rating decision declining to reopen the 
previously denied claim for service connection for a left 
shoulder disability, and denying service connection for PTSD.  
These decisions were rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock 
Arkansas.

The veteran testified in April 2003 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
issued following the hearing is of record.

The Board received evidence from the veteran in January 2004, 
which included copies of service medical records highlighted 
to show that the veteran had been treated for jaundice and 
hepatitis.  The RO should ascertain whether the veteran is 
attempting to claim service connection for these conditions 
and, if so, take appropriate action.

The issues of service connection for a respiratory condition 
to include bronchitis and sinusitis, a left shoulder 
disability, PTSD, headaches; compensation for additional 
disability resulting from cataract surgery of the left eye as 
a result of multiple surgeries at VA facilities beginning in 
1976, under the provisions of 38 U.S.C.A. § 1151; and to 
entitlement to TDIU are the subject of a remand immediately 
following this decision.  These issues are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the appellant if further action is 
required.  Notwithstanding, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  In June 2000, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning the 
issue of the propriety of reduction of his Section 306 
pension benefits.

2.  In a May 1998 decision, the Board denied the veteran's 
claims of entitlement to service connection for bronchitis 
and sinusitis.  The veteran appealed these claims to the U.S. 
Court of Appeals for Veterans Claims (then the U.S. Court of 
Claims for Veterans Appeals, hereinafter Court).

3.  In a September 1999 decision, the Court affirmed the 
Board's May 1998 decision as to these claims.  The veteran 
did not appeal this decision.

4.  The evidence received since the May 1998 Board decision 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for bronchitis and 
sinusitis.

5.  By a May 1998 decision, the Board declined to reopen the 
previously denied claim for service connection for a left 
shoulder disability.  The veteran appealed this claim to the 
Court, but expressly did not discuss this precise issue in 
his Brief to the Court.

6.  The Court, in a September 1999 decision, concluded that 
the veteran has abandoned this appeal.  The veteran did not 
appeal this decision.

7.  The additional evidence received since the May 1998 Board 
decision not to reopen the previously denied claim is new 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for a left shoulder disability.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of the 
propriety of the reduction of his Section 306 pension 
benefits.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2003).

2.  The May 1998 Board decision that denied the veteran's 
claims of entitlement to service connection for bronchitis 
and sinusitis, as affirmed by the Court, is final.  
38 U.S.C.A. §§ 7291, 5104, 7103(a), 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

3.  Evidence received subsequent to the Board's May 1998 
decision is new and material; thus the requirements to reopen 
the claims of entitlement to service connection for 
bronchitis and sinusitis are met.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (prior to August 29, 2001), 20.1105 
(2003).

4.  The May 1998 Board decision that denied the veteran's 
claim to reopen the previously denied claim for entitlement 
to service connection for a left shoulder disability is 
final.  38 U.S.C.A. § 5104, 7103(a), 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).

5.  Evidence received subsequent to the Board's May 1998 
decision is new and material; thus the requirements to reopen 
the claim of entitlement to service connection for a left 
shoulder disability are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of the propriety of reduction of his 
Section 306 pension benefits, the Board observes that the 
veteran's representative stated, in writing, that the veteran 
wished to withdraw his appeal for this claim in a statement 
received by the RO in June 2000.  As the appellant has 
withdrawn his appeal as to the issue of the propriety of 
reduction of Section 306 pension benefits, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review this issue.  Accordingly, this 
issue is dismissed.

B.	New & Material Evidence

During the pendency of some of the veteran's claims, and 
prior to his other claims, there was a significant change in 
the law governing them.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim of service 
connection for a bronchitis and sinusitis was received prior 
to that date (in September 1998), those regulatory provisions 
do not apply as to those issues.  However, the veteran's 
claim to reopen the previously denied claim for service 
connection for a left shoulder was received in August 2002.  
Hence, the revised version of 38 C.F.R. §§ 3.156(a), 3.159(c) 
does apply as to this issue.  The Board will discuss each in 
turn.

The Board is granting the veteran's claim to reopen the 
previously denied claims for bronchitis, sinusitis, and a 
left shoulder disability.  No additional evidence is required 
to make a determination as to this issue, and, hence, any 
failure to comply with VCAA requirements as to these issues 
would not be prejudicial to the veteran.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Similarly, any failure to comply with notice 
requirements addressed in Paralyzed Veterans of America, et. 
Al. v. Secretary of Department of Veterans Affairs (PAV), 345 
F.3d 1334 (Fed. Cir. 2003), Disabled American Veterans, et. 
Al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003), and Pelegrini v. Principi, 17 
Vet. App. 412 (2004) is also non-prejudicial.  See PAV, DAV, 
and Pelegrini, supra.



Bronchitis and Sinusitis

In a May 1998 decision, the Board denied the veteran's claims 
for bronchitis and sinusitis.  The veteran appealed this 
decision to the Court which, in a September 1999 decision, 
affirmed the May 1998 Board decision.  The veteran did not 
appeal the claim further.

In arriving at its May 1998 decision, the Board noted that 
the veteran had presented current medical evidence showing he 
has had been diagnosed with bronchitis and sinusitis.  
Specifically, the report of VA examination conducted in 
December 1995 diagnosed chronic bronchitis and sinusitis.  
The Board further observed that the veteran had stated and 
testified that he first experienced symptoms of these 
conditions while on active service and had experienced them 
continuously since.  The Board accepted the veteran's 
statements concerning the continuity of his symptoms.  
However, the record was absent medical evidence of an 
etiological link, or nexus, between the diagnosed conditions 
and the veteran's active service.  Accordingly, the record 
did not establish that the veteran's then-diagnosed 
bronchitis and sinusitis was the result of his active 
service.

Hence, the Board concluded in its May 1998 decision that the 
evidence of record failed to establish an etiological link, 
or nexus, between the diagnosed bronchitis and sinusitis and 
the veteran's active service.  Therefore, service connection 
was not warranted.  The veteran appealed this decision to the 
Court, which affirmed the Board's decision as to these issues 
in a September 1999 decision.  

In affirming this decision, the Court discussed the veteran's 
assertions of continuity of symptomatology.  However, the 
Court held that while the veteran is competent to describe 
his symptoms of bronchitis and sinusitis, the mere existence 
of symptomatology which the appellant is competent to 
describe does not necessary establish a nexus between the 
presently diagnosed condition and the post-service 
symptomatology.  Such evidence requires medical expertise, 
which the veteran, in this case, could not provide.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).  The Court then stated it could find no 
error in findings of fact, conclusions of law, procedural 
processes, or articulation of reasons or bases that would 
warrant reversal or remand in the Board's decision.

The Court's decision became final after the appeal period 
expired.  38 U.S.C.A. § 7291 (2002).

As the May 1998 Board decision is final as affirmed by the 
Court, the veteran's claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. §§ 7103(a), 
7104; 38 C.F.R. §§ 20.1100, 3.156(a).  A final decision may 
not be reopened and readjudicated by the VA, except on the 
basis of new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in September 1998.

In the instant case, the Board finds that evidence submitted 
since the May 1998 Board decision provides a sufficient basis 
to reopen the previously denied claim.  This evidence 
includes a February 2000 medical expert opinion proffered by 
G.C.E., M.D., in which the physician opines that the 
veteran's respiratory disabilities had their onset during his 
active service.  In particular, he states:

[The veteran's] present disabilities ... 
bronchitis, asthma, ... are in part a 
result of activities that he participated 
in while in the service.  

Why I say this is because he started 
smoking in the service.

As this medical opinion now provides the basis for an 
etiological link, or nexus, between the veteran's diagnosed 
respiratory conditions and his active service, is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.

Thus, the Board finds that evidence submitted since the May 
1998 Board decision provides a basis to reopen these claims.

Left Shoulder

As noted above, the veteran filed his claim to reopen the 
previously denied claim for service connection for a left 
shoulder condition in August 2002, after the effective date 
of the revisions to 38 C.F.R. §§ 3.156(a), 3.159(c).

The veteran also initially appealed this claim to the Court.  
However, he expressly did not discuss this claim in his Brief 
to the Court and, accordingly, in its September 1999 
decision, the Court found that the veteran had abandoned his 
appeal as to this issue.  Thus, it left in tact the May 1998 
Board decision as to this issue.  The veteran did not appeal 
this claim further.

In its May 1998 decision, the Board declined to reopen the 
previously denied claim for a left shoulder disability on the 
basis that the veteran had not submitted evidence that would 
create a reasonable possibility of a change in the outcome of 
the claim.

In citing the previous, June 1989, rating decision denying 
service connection for a left shoulder disability, the Board 
noted that the evidence then contained service medical 
records showing several entries of treatment for a left 
shoulder problem which was initially diagnosed as arthralgia, 
moderately severe, of undetermined cause.  The examiner noted 
that the veteran reported a previous, pre-service injury in a 
head-on car accident in 1940.  Subsequent entries show 
treatment with injection of Navane for tenderness and spasm, 
and treatment for acute traumatic myositis of the left 
pectoralis major muscle.  The veteran was noted to have 
injured his left shoulder in the line of duty, when he 
slipped and fell, striking his left shoulder on a barrel.  
The final discharge entry reflects that X-rays of the left 
shoulder showed normal findings.  His report of medical 
examination at induction into active service, dated in 
October 1942, showed no defects, abnormalities, or other 
findings concerning the left shoulder.

VA hospitalization records dated in 1967 reflected no 
findings concerning the veteran's left shoulder.  However, in 
1970, VA hospitalization records showed a diagnosis of 
bursitis of the shoulders.  Results of X-rays taken in 
November 1987 reflect shoulder girdles within normal limits.

The June 1989 RO decision thus denied service connection for 
a left shoulder condition on the grounds that the inservice 
left shoulder injury had been acute and transitory and had 
resolved.

Evidence submitted since the June 1989 rating decision showed 
continuing VA treatment for a left shoulder condition, 
including for a contusion following a fall in May 1995, and 
diagnoses of subluxation of the humerus and osteoarthritis of 
the glenohumeral joint, possible rotator cuff abnormality, 
and osteopenia.

A report of VA examination, dated in January 1996, however, 
contained an opinion that the veteran did not have residuals 
of the myositis diagnosed in service.  Rather, the veteran's 
then manifested left shoulder disabilities were due to his 
rotator cuff, which was due to acute early trauma or wearing 
changes occurring over a period of time.

Hence, the Board found that the evidence submitted after the 
June 1989 rating decision, while new, was not material 
because it presented no evidence of an etiological link, or 
nexus, between the diagnosed left shoulder disability and the 
veteran's active service.

As the May 1998 Board decision is final, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 7103(a), 7104; 38 C.F.R. 
§§ 20.1100, 3.156(a).  A final decision may not be reopened 
and readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).  If the claim is reopened, 
the VA must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (effective from 
August 29, 2001).

Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In the instant case, the Board finds that evidence submitted 
since the May 1998 decision provides a sufficient basis to 
reopen the previously denied claim.  This evidence includes 
the February 2000 medical expert opinion of Dr. E., in which 
the physician states that the veteran's currently manifested 
left shoulder disability is the result of the original 
inservice left shoulder injury.  Specifically, Dr. E. states:

[The veteran's] service records prove he 
was seen in the 128th Sta. Hospital on 
May 7th following an injury to his left 
shoulder.  The diagnoses stated on that 
record are:  "Myositis, acute, 
traumatic, pectoralis major, left, 
moderate".

He continues to have pain and an 
impairment of function which causes a 
disability to his physical performance as 
a whole.  He has been followed by the VA 
where an Arthrogram revealed:

1.  Complete rotator cuff tear.
2.  Degenerated R.C. tendon.
3.  Extensive adhesions.
4.  Biceps tendon difficult to identify.

They have placed him on Codmans exercises 
in preparation for surgery.

***

[The veteran's] present disabilities ... 
arthritis to his left shoulder ... are in 
part a result of activities that he 
participated in while in the service.

***

The original injury to his left shoulder 
occurred while he was in the service.

This evidence was not of record at the time of the May 1998 
decision and is, therefore, new.  As to the materiality of 
the newly submitted evidence, the Board notes that the 
private medial opinion shows both current diagnoses and 
relates these diagnoses to the veteran's inservice left 
shoulder injury.  In essence, Dr. E. states that the left 
shoulder disability, as a whole, is a continuation of the 
original left shoulder injury.  In that these records present 
medical evidence of a current left shoulder disability that 
is the result of his active service, that was not previously 
present in the record, this evidence represents a reasonable 
possibility of substantiating the veteran's claim.

Thus, the Board finds that evidence submitted since the May 
1998 decision provides a basis to reopen this claim.

However, the Board notes that Dr. E. does not appear to be 
the veteran's treating physician, and that no records of 
treatment proffered by Dr. E. are present in the claims file.  
In addition, other than a reference to service medical 
records, it is not clear from Dr. E.'s statement what 
evidence he reviewed in arriving at his opinions concerning 
the etiology of the veteran's diagnosed respiratory disorders 
and left shoulder disability.

The most recent VA examination of record is dated in June 
2000.  The veteran testified that he has received treatment 
for his claimed disabilities since then, including surgery 
for his left shoulder disability in January 2003.

The Board finds that it would be useful to obtain current 
examinations, with review of current medical treatment 
records, including any and all records of treatment accorded 
the veteran by Dr. Evans in adjudicating these claims.  See 
38 C.F.R. § 3.159 (2003).

Hence, the Board finds that further development is required 
to fairly adjudicate these claims.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a respiratory condition, to include bronchitis 
and sinusitis, and a left shoulder disability.  However, as 
indicated above, the Board finds that a remand to the agency 
of original jurisdiction for additional development is 
required as to these issues.  The issues of entitlement to 
service connection for bronchitis, sinusitis, and a left 
shoulder disability will be the subject of a later decision.


ORDER

The appeal concerning the propriety of reduction of Section 
306 pension benefits is dismissed.

New and material evidence having been received, the veteran's 
claims of entitlement to service connection for bronchitis, 
sinusitis, and a left shoulder disability are reopened.  To 
that extent only, the claims are granted.


REMAND

As noted above, the Board has reopened the previously denied 
claims for service connection for bronchitis, sinusitis, and 
a left shoulder disability.  In addition, the veteran also 
seeks service connection for PTSD, headaches; compensation 
for additional disability resulting from cataract surgery of 
the left eye as a result of multiple surgeries at VA 
facilities beginning in 1976, under the provisions of 
38 U.S.C.A. § 1151; and entitlement to TDIU.

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, the Board notes that additional evidence was received 
in January 2004.  The evidence includes copies of service 
medical records, a copy of Dr. E.'s February 2000 statement, 
and VA treatment records.  It appears that most of these 
records are already present in the claims file.  Nonetheless, 
as the Board is returning the relevant claims for 
development, it is requested that the RO include review of 
this evidence in further analysis of the veteran's claim.  
See Disabled Veterans of America v. Secretary of Veterans 
Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003)

Second, as above discussed, the record now contains the 
expert medical opinion of Dr. E., dated in February 2000 and 
establishing an etiological link, or nexus, between the 
diagnosed respiratory conditions, to include bronchitis and 
sinusitis, and left shoulder disability and the veteran's 
active service.  However, the record does not contain any 
records of treatment or examination that Dr. E. may have 
accorded the veteran or conducted in arriving at his 
opinions.  The Board finds it would be useful to determine if 
Dr. E. treated or examined the veteran and, if so, to obtain 
these records.  In the alternative, it would be useful if Dr. 
E. could augment his opinion to provide the bases for his 
conclusions.

Third, the veteran testified in his April 2003 hearing before 
the undersigned Acting Veterans Law Judge that his treating 
VA physicians had opined that his current left shoulder 
disability is the result of his inservice injury, and that he 
sustained additional left eye disability is the result of his 
previous VA surgeries.

Fourth, it is unclear from the record that the RO has 
provided the veteran notice of the VCAA and the changes in 
regulation and law effected by this Act with regard to these 
claims.  Of particular import is the necessity to determine 
the veteran's private and VA treating physicians, and to 
obtain these records.

Fifth, it appears the veteran may have received disability 
benefits from the Social Security Administration (SSA).  
These records must be obtained.

Sixth, while some of the records of the surgeries the veteran 
underwent for his bilateral eye problems are of record, they 
are not complete.  It is necessary to have the veteran 
identify the specific surgeries he feels caused his 
additional left eye disability and to then obtain the 
complete, certified records.

Seventh, the Board notes that the veteran provided 
information concerning the stressful experiences he avers has 
caused his PTSD in his April 2003 testimony, as well as in a 
statement submitted to the RO in November 2001.  Yet, the RO 
has not attempted to verify the veteran's stressors.

Finally, the Board thus finds it must afford the veteran 
current examinations to determine the nature, extent, and 
etiology of his claimed disabilities, conducted with complete 
review of the claims file, to include all medical treatment 
records, and current clinical and diagnostic test results.  
See 38 C.F.R. § 3.159(c)(4) (2003).

Concerning this claim for additional left eye disability as 
the result of VA surgery, the Board observes that the 
applicable statute, 38 U.S.C.A. § 1151, currently provides 
that when there is no willful misconduct by a veteran, 
disability resulting from VA hospital care furnished the 
veteran will be compensated in the same manner as if service-
connected if the disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care.  38 C.F.R. § 38 C.F.R. § 3.358.  Prior to 
October 1, 1997, the United States Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).  In December 1997, VAOPGCPREC 4-97 concluded that 
all claims for benefits under 38 U.S.C.A. § 1151 filed before 
October 1, 1997, must be adjudicated under the provisions of 
38 U.S.C.A. § 1151 as they existed prior to that date.

Here, however, the claim for additional left disability under 
38 U.S.C.A. § 1151 was made as part of the veteran's 
statements in testimony before a hearing officer at the local 
RO in February 1999.  Thus, the claim must be adjudicated 
under only the current interpretation of 38 U.S.C.A. § 1151, 
which provides that a showing of fault on the part of VA is 
required.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's ability to 
cure VCAA deficiencies.  Therefore a remand is required in 
this appeal so that additional development may be undertaken 
in order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed respiratory 
conditions, to include bronchitis and 
sinusitis, left shoulder disability, 
PTSD, and headaches.

In addition, the RO should request that 
the veteran identify the specific dates 
of the VA surgeries that he feels 
resulted in his additional left eye 
disability, under the provisions of 38 
U.S.C.A. § 1151.

The RO should also request that the 
veteran identify the VA physician or 
physicians that he testified in April 
2003 told him
?	that his current left shoulder 
disability is the result of his 
inservice injury
?	that he sustained additional left 
eye disability as the result of the 
VA surgeries on his eyes

The RO should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
disabilities that are not already of 
record.  In particular, the RO should 
request any and all records of treatment 
and/or examination accorded the veteran 
by Dr. Gilbert C. Evans, of North Little 
Rock, Arkansas.  The RO should further 
request any and all inpatient and 
outpatient records, to include any and 
all hospital records, clinical medical, 
and mental hygiene records, including any 
and all copies of group and individual 
therapy for treatment accorded the 
veteran at VA Medical Centers (MCs) in 
Palo Alto and Fresno, California, and 
North Little Rock, Arkansas from 1945 to 
the present.

As concerns the veteran's claim for 
additional compensation under 38 U.S.C.A. 
§ 1151, the RO should obtain complete 
certified medical records-including but 
not limited to operative and/or surgical 
reports, surgical pathology reports, 
laboratory reports, nursing notes, 
doctors' orders, medication records, 
discharge summaries/instructions, 
admission evaluations, authorizations for 
care, and follow-up treatment records to 
include all counseling and follow-up 
records for use of medication-for the VA 
surgeries which the veteran contends 
resulted in his additional left eye 
disability, including that conducted in 
February and June 1976 at VAMC Palo Alto, 
California in 1976.  (NOTE:  The claims 
record contains some of these records, to 
include operative reports for surgeries 
of the left ye conducted on June 21-28 
1976 and March 16-27, 1981.  However, the 
records are not complete.)

4.  The RO should give Dr. Evans the 
opportunity to augment his February 2000 
opinion.  In particular, the RO should 
request that the physician explain the 
reasons for his medical conclusions that 
the veteran's diagnosed respiratory 
conditions and left shoulder disability 
are related to his active service.

5.  The RO should give the VA 
physician(s) the veteran identifies the 
opportunity to provide opinions as to the 
etiology of his left shoulder disability 
and his additional left eye disability.

6.  The RO should contact SSA and 
determine if the veteran is currently 
receiving SSA disability benefits, or has 
ever received them.  If the veteran is or 
has received SSA disability benefits, the 
RO should then request the decisions that 
found the veteran disabled, now and in 
the past, and obtain all supporting 
medical records for the current and 
previous decisions.

7.  The RO should obtain any additional 
service medical records, including any 
and all mental hygiene records.  In 
addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record.  The RO is 
further requested to make a specific 
attempt to obtain any and all hospital 
records of treatment accorded the veteran
?	In January 1945, while stationed 
in the Philippines with the 388th 
Bomb Squadron, 312th Bomb Group, 
he was treated at the 188th 
General Hospital.

8.  If the service medical or personnel 
records, clinical medical records, or 
hospital records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

9.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the service department to verify 
the identified stressors.  

10.  The RO should, in addition, afford 
the veteran an opportunity to provide 
buddy statements from individuals who may 
have witnessed the stressors the veteran 
identifies.

11.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) provide any available 
information which might corroborate the 
veteran's averred inservice stressors.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 5.14.  
The RO should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information: 
?	Exposure to enemy paratrooper 
attacks, enemy bombing and strafing 
attacks, and a combat environment, 
in general, while stationed with the 
388th Bomb Squadron, 312th Bomb Group 
with the V BC Division, V AF Corps 
FEAF from November 1943 to November 
1945, including on the Philippines
?	The bombing of the 188th General 
Hospital, in approximately January 
1945, and the death of a fellow 
service member.

The RO should provide USASCRUR with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  The RO should provide 
USASCRUR with copies of the veteran's 
April 2003 testimony and his November 
2001 statement.

In addition, the RO should complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center (NPRC).

In particular, the RO should request from 
NPRC the unit histories and morning 
reports for the 388th Bomb Squad, 312th 
Group, V BC Division, V AF Corps FEAF for 
the following periods of time:
?	October to December 1943
?	January to March 1944
?	April to June 1944
?	July to September 1944
?	October to December 1944
?	January to March 1945
?	April to June 1945
?	July to September 1945
?	October to December 1945

12.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any manifested respiratory 
disorder, to include bronchitis and 
sinusitis, left shoulder disability, 
headaches, additional left eye 
disability, and psychiatric disability.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested respiratory disorder, 
to include bronchitis and sinusitis, 
left shoulder disability, headaches, 
and psychiatric disability.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested respiratory disorder, to 
include bronchitis and sinusitis, 
left shoulder disability, headaches, 
and psychiatric disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for respiratory left shoulder, 
headache, and psychiatric 
pathologies identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested respiratory disorder, to 
include bronchitis and sinusitis, 
left shoulder disability, headaches, 
and psychiatric disability 
identified.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any diagnosed bronchitis, 
sinusitis, left shoulder, or 
headaches, disabilities are the 
result of the veteran's active 
service?
2.	Is it at least as likely as not 
that any psychiatric 
disability, to include PTSD, is 
the result of stressors the 
veteran experienced during his 
active service?

?	For the additional left eye disability claimed 
under 38 U.S.C.A. § 1151, the examiner is 
requested to
a.	provide a detailed account, as elicited 
from the veteran, of the problems which 
he attributes to the identified VA eye 
surgeries (including those conducted at 
Palo Alto in 1976)
b.	provide a definite diagnosis for all 
complaints and symptomatology having a 
medical cause
c.	identify all of the disabilities which 
are residual to the surgical treatment 
rendered by VA in the identified 
surgeries (including those conducted at 
Palo Alto in 1976)
d.	Provide the following opinions:  whether 
there was carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault, on the part of 
VA in providing care, or an event not 
reasonably foreseeable leading to any 
current surgical left eye residuals.

13.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a respiratory condition to 
include bronchitis and sinusitis, a left 
shoulder disability, headaches, PTSD; 
compensation for additional disability 
resulting from cataract surgery of the 
left eye as a result of multiple 
surgeries at VA facilities beginning in 
1976, under the provisions of 38 U.S.C.A. 
§ 1151; and TDIU.

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M.G. MAZZUCCHELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



